IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF V.I.M.B.               : No. 627 MAL 2018
                                          :
                                          :
PETITION OF: N.B., JR., FATHER            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF N.H.M.B.               : No. 628 MAL 2018
                                          :
                                          :
PETITION OF: N.B., JR., FATHER            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF J.T.C.B.               : No. 629 MAL 2018
                                          :
                                          :
PETITION OF: N.B., JR., FATHER            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.